Citation Nr: 0108192	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asbestosis, to include 
chronic obstructive pulmonary disease, due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


REMAND

The veteran believes that he incurred asbestosis as a result 
of asbestos exposure while serving aboard the USS LaSalle and 
USS Lindenwold.  A veteran may be granted service connection 
for injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestos-related 
diseases, nor has the Secretary promulgated any regulations, 
the VA has issued procedures on asbestos-related diseases 
which provide some guidelines for considering compensation 
claims based on exposure to asbestos in VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part VI, 7.21 [formerly DVB Circular 
21-88-8, Asbestos-Related Disease (May 11, 1988); M21-1, Part 
VI, par 7.68].  VA has acknowledged that a relationship 
exists between asbestos exposure and the development of 
certain diseases which may occur 10 to 45 years after 
exposure.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between any in-service asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information noted above.  See McGinty v. Brown, 4 Vet. App. 
428 (1993); Ennis v. Brown, 4 Vet. App. 523 (1993); Ashford 
v. Brown, 10 Vet. App. 120 (1997).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, the veteran's service 
medical records contain no complaints, findings, or diagnoses 
related to asbestosis or any other pulmonary disorder.  
Likewise, a VA examination of December 1967 made no relevant 
findings.  A December 1992 radiology report from Holbert 
Radiology indicated parenchymal abnormalities consistent with 
pneumoconiosis and listed asbestosis in the comment section.  
A June 1993 ventilatory function report interpreted by Ray A. 
Harron, M.D., found the presence of mild restrictive disease.

Records of Gregory P. Stark, M.D., dated from 1995 to 1998 
include a recurrent diagnosis of chronic obstructive 
pulmonary disease, as well as additional diagnoses of chronic 
bronchitis and questionable asbestosis versus viral 
pneumonia.  Respiratory testing discovered mild obstructive 
lung disease and moderately severe obstructive ventilatory 
defect with gas trapping.  Chest x-rays performed in July 
1995, October 1995, and May 1996 revealed bilateral 
interstitial markings, a few calcified granulomas, and 
bilateral calcified hilar lymph nodes.  A CT scan performed 
in March 1998 found no evidence of pulmonary mass or 
adenopathy. 

Records from Our Lady Bellafonte Hospital show that the 
veteran presented with left chest pain in March 1998 and was 
diagnosed with pneumonia with questionable lung mass.  In May 
1998, the veteran presented with right chest pain and was 
diagnosed with acute bronchitis with bronchospasm and 
pleuritis.  It was observed that he smoked one pack of 
cigarettes per day for the past 40 years.

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Board observes that the veteran has not been afforded a 
VA examination in connection with his claim.  While the 
veteran has been diagnosed with various pulmonary disorders, 
the record contains no medical opinion as to whether they may 
be related to his period of active service.  In addition, the 
RO denied the veteran's claim as not well grounded.  Under 
these circumstances, the Board is of the opinion that it may 
not properly proceed with appellate review until additional 
development has been accomplished.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his claimed 
disability, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  The RO should document 
all reasonable efforts to obtain such 
records.

2.  Thereafter, the RO should schedule 
the veteran for the appropriate VA 
specialty examination in connection with 
his claim for asbestosis.  The examiner 
is requested to review all pertinent 
records in the claims file, including the 
service medical records, and the medical 
opinions of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
If a pulmonary disorder is confirmed, the 
examiner is requested to provide a 
specific diagnosis and to discuss the 
etiology, manifestations, and severity of 
the disorder.  If the diagnosis is an 
asbestos-related disorder, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
pulmonary disorder is related to asbestos 
exposure during military service.  The 
opinion must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

4.  Following the completion of the 
foregoing, the RO should again review the 
claim of entitlement to service 
connection for a pulmonary disorder in 
light of all pertinent evidence and all 
applicable laws, regulations, and case 
law.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 



The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the Regional Office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




